Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement on Form S-3 of Gray Television, Inc. of our report dated March 1, 2017, relating to the consolidated financial statements, the financial statement schedule and the effectiveness of internal control over financial reporting of Gray Television, Inc., appearing in the Annual Report on Form 10-K of Gray Television, Inc. for the year ended December 31, 2016. We also consent to the reference to our firm under the heading “Experts” in such Prospectus. /s/ RSM US LLP Atlanta, Georgia May 12, 2017
